     Case 4:18-cv-00123 Document 304 Filed on 12/08/20 in TXSD Page 1 of 6




                IN THE UNITED STATES DISTRICT COURT
                    SOUTHERN DISTRICT OF TEXAS

UNITED STATES OF AMERICA,                 )
EX REL.HICHEM CHIHI, et al.,              )
                                          )
            Plaintiff-Relator,            ) Judge Charles R. Eskridge III
                                          )
v.                                        ) Civil Case No. 4:18-cv-00123
                                          )
CATHOLIC HEALTH INITIATIVES,              )
et al.,                                   )
                                          )
            Defendants.                   )


       RELATOR’S UNOPPOSED MOTION FOR LEAVE TO FILE
     CONSOLIDATED RESPONSE BRIEF AND FOR APPROVAL OF
      PARTIES’ STIPULATED AMENDED BRIEFING SCHEDULE

      Plaintiff-Relator Hichem Chihi, by his attorneys, respectfully moves

this Court for leave to file a consolidated response to the Defendants’ two

separate motions to dismiss and for approval of the parties’ stipulated

modified briefing schedule set forth below. A proposed order to that effect is

attached as Exhibit A.

                         Oversized Consolidated Brief

      1.    On November 16, 2020, the Hospital Defendants (Catholic Health

Initiatives and CHI-St. Luke’s Health) and the remaining Provider

Defendants filed two separate motion to dismiss, totaling 28,114 total words

and raising many complex grounds for dismissal of Plaintiff’s complaint.

Dkts. 302 & 303.

                                      1
    Case 4:18-cv-00123 Document 304 Filed on 12/08/20 in TXSD Page 2 of 6




      2.     Pursuant to the Court’s January 10, 2020 order, Relator is

permitted 10,000 words to respond to the motion to dismiss of the Hospital

Defendants, and 20,000 words to respond to that of the Provider Defendants.

Dkt. 261.

      3.     Given the overlap in arguments between the motions to dismiss

filed by Defendants, Relator respectfully seeks leave to instead file a single,

consolidated response brief of no more than 30,000 words to both motions to

dismiss, to streamline and simplify the briefing for the parties and this

Court.

      4.     A consolidated response brief will permit Relator to combine

responses to overlapping arguments asserted in Defendants’ briefs and avoid

duplicative and redundant briefing.

      5.     Plaintiff was previously granted leave to file a consolidated,

oversize brief in response to the prior round of motions to dismiss filed by

Defendants, without objection or issue. See Dkts. 197 & 200.

      6.     Plaintiff has consulted with counsel for the Hospital Defendants

and Provider Defendants, and all Defendants have indicated that they do not

oppose Plaintiff’s request for a consolidated brief.

            Approval of Stipulated Amended Briefing Schedule

      7.     Pursuant to the Court’s January 10, 2020 order, Relator’s

response briefs in opposition to dismissal are currently due on New Year’s

                                        2
    Case 4:18-cv-00123 Document 304 Filed on 12/08/20 in TXSD Page 3 of 6




Eve, December 31, 2020, with Defendants’ reply briefs due 14 days later, on

January 14, 2021. See Dkt. 261.

      8.    The parties have instead stipulated and agreed to the following

proposed amended briefing schedule: Relator’s response briefs due January

11, 2021, and Defendants’ reply briefs due 24 days later, on February 4, 2021.

The proposed amended briefing schedule would afford all Parties an

additional ten days to file their respective remaining briefs.

      9.    Good cause exists for this agreed modification to the briefing

schedule to enable the parties to properly present their arguments to the

Court on the complex issues raised by Defendants’ motions to dismiss, which

seek the dispositive relief of dismissal of Plaintiff’s claims in their entirety.

      10.   Even with due diligence and giving priority to the brief,

undersigned counsel will have serious difficulty filing Relator’s response

briefs and properly presenting Relator’s arguments to the Court in response

to the 28,114-word motions to dismiss by the December 31, 2020 deadline due

to the complex nature of the issues raised therein and the overlap between

the winter holidays and the timeframe for Relator’s response. Relator’s

undersigned counsel and the assigned paralegal staff are planning to be out

of the office for two weeks during the winter holidays, including over the

Christmas and New Year’s holiday. In addition, Relator’s undersigned

counsel currently faces unusually heavy litigation demands, including

                                         3
    Case 4:18-cv-00123 Document 304 Filed on 12/08/20 in TXSD Page 4 of 6




primary responsibility for briefs on two lengthy and contested motions in

Bouto v. Guevara, et al., No. 19 C 2441 (N.D. Ill.), currently due on December

9th and December 21st; a motion for certification of an appeal as frivolous in

Bledsoe v. Jefferson County, et al., No. 16 C 2296 (D. Kansas), currently due

on December 28; and a response to motions for summary judgment in Henry

v. Hulett, et al., No. 3:12-cv-03087 (C.D. Ill.), currently due on January 8,

2021.

        11.   This is the first request by the parties for any extension to the

briefing schedule, and this motion is brought in good faith and not for any

dilatory purpose.

        12.   Accordingly, Relator asks the Court to approve the parties’

stipulated modified briefing schedule for the motions to dismiss.

        WHEREFORE, Relator asks that this Court grant the following relief:

   • Grant Plaintiff leave to file a consolidated response brief of no more

        than 30,000 words to Defendants’ two motions to dismiss.

   • Adopt and approve the parties’ stipulated modified briefing schedule,

        pursuant to which:

              -   Plaintiff’s response to the motions to dismiss shall be due

                  January 11, 2020.

              -   Defendants’ replies in support of their motions to dismiss

                  shall be due February 4, 2020.

                                        4
   Case 4:18-cv-00123 Document 304 Filed on 12/08/20 in TXSD Page 5 of 6




     A proposed order to that effect is attached as Exhibit A.

Dated: December 8, 2020

                                   Respectfully submitted,

                                   By: /s/ Ruth Brown
                                   Ruth Brown
                                   LOEVY & LOEVY
                                   311 N. Aberdeen, 3rd Floor
                                   Chicago, IL 60607
                                   (312) 243-5900
                                   ruth@loevy.com


                   CERTIFICATE OF CONFERENCE

     I, Ruth Brown, certify that I conferred with counsel for

Defendants Catholic Health Initiatives and CHI-St. Luke’s Health

(Attorney Kevin Coffee), who, after conferring with all Defendants in

the case, confirmed on November 30 and December 8 that all

Defendants are unopposed to the relief sought in this motion and

stipulate to the agreed modified briefing schedule set forth therein.


                                   By: /s/ Ruth Brown
                                   Counsel for Plaintiff Hichem Chihi




                                      5
    Case 4:18-cv-00123 Document 304 Filed on 12/08/20 in TXSD Page 6 of 6




                     CERTIFICATE OF SERVICE

      I certify that on December 8, 2020, the above and foregoing

Unopposed Motion was electronically filed with the Clerk of the court using

the CM/ECF system, which will send notification to the attorney(s) of

record in this matter.


                                   By:   /s/ Ruth Brown
                                         Counsel for Plaintiff Hichem Chihi




                                     6
